i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00799-CV

                            INNOVATIVE CONTROL SYSTEMS, INC.,
                                        Appellant

                                                    v.

                                   JALIN, LTD. d/b/a My Car Wash,
                                             Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-00774
                           Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 5, 2010

MOTION TO DISMISS GRANTED; DISMISSED

           Appellee filed a motion to dismiss this appeal, and appellant filed a response indicating its

agreement with the motion. Accordingly, we grant the motion and dismiss the appeal. See TEX . R.

APP . P. 42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).

                                                         PER CURIAM